Citation Nr: 1307608	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen the appellant's claim for entitlement to service connection for a bilateral knee disability (claimed as arthritis), to include as being secondary to or aggravated by a service-connected disability, and, if so, whether service connection may be granted.  

2.  Entitlement to an effective date earlier than January 4, 2011, for the grant of service connection for coronary artery disease, status-post myocardial infarction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from March 1959 to March 1979.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from a rating decision of September 2009 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequent to the rating action, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in December 2012; a transcript of that hearing was produced and has been included in the electronic claims folder for review. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the appellant provided comments concerning his appeal and he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Specifically, he discussed the in-service onset of his knee disabilities, as well as a history of his treatment and symptoms up to the present.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board notes that the RO not only found that new and material evidence had been submitted with respect to this claim, but also considered the merits of the appellant's claim of entitlement to service connection.  (See January 2010 statement of the case.)  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  As such, this issue on appeal has been recharacterized as shown on the front page of this decision. 

As a result of the Board's reopening of the appellant's claim for service connection, the issue is REMANDED, along with the effective date claim, to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In a December 2006 rating action, the RO denied the appellant's claim of entitlement to service connection for disabilities of the right and left knees.  The appellant did not request reconsideration nor did he appeal the RO's action, and no new and material evidence was received within a year of its issuance.  Thus, the December 2006 rating action is final. 

2.  The evidence received since the RO's rating action of December 2006 is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it does raise a reasonable possibility of sustaining the appellant's claim for entitlement to service connection. 


CONCLUSIONS OF LAW

1.  The December 2006 RO decision that denied the appellant's claim for entitlement to service connection for a left and right knee disability, to include arthritis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim for entitlement to service connection for disabilities of the left and right knees is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant comes before the Board requesting that his claim for entitlement to service connection be reopened and that a decision be issued on the merits. 


A.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  In this case, the Board is reopening the claim of entitlement to service connection for bilateral knee disabilities.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

B.  New and Material Evidence

As will be detailed below, the appellant's claims for entitlement to service connection for a disability of the left and right knee has been the subject of an adverse prior final decision.  As a result, service connection for these disorders may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

C.  Analysis

The record reflects that in September 2006, the appellant submitted a claim to the VA asking that service connection be granted for disabilities of the left and right knees.  In this application for benefits, the appellant stated that he now suffered from arthritis in both knees that he believed began in or was caused by his military service, or, alternatively, was caused or aggravated by his service-connected right foot and ankle disability.  Of record at that time were the appellant's service medical records.  Upon review of evidence of record, the RO scheduled the appellant for an examination in order to confirm the presence of the disorder and to also obtain an etiological opinion with respect to his knee disabilities.  Unfortunately, the appellant failed to appear for the examination and, as such, the claim was decided based upon the evidence of record.  Besides the appellant's statements concerning the presence of bilateral knee disabilities, there was no medical evidence of record confirming the presence of said disorders.  The record was then examined and reviewed by the RO which, in turn, concluded that service connection could not be granted because the file lacked medical evidence of a current disability.  Further, there was no evidence showing that the appellant had ever had difficulty with either knee while on active duty.  Thus, the claim was denied in a December 2006 rating decision.  The appellant was notified of that action but he did not seek reconsideration nor did he appeal to the Board.  Hence, the December 2006 rating action became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Moreover, new and material evidence was not received within one year of its issuance.  
See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

Approximately two years later, the appellant came again to the VA asking that service connection be granted for a left and right knee disability.  To support his claim, the appellant proffered statements written by himself, a statement written by a private doctor, and treatment records showing treatment/diagnoses of arthritis of both knees.  Of particular note was a February 2010 statement provided by the private doctor that stated that the appellant's current knee disabilities were caused by or the result of his military service.  

In this case, the February 2010 doctor's opinion concerning the etiology of the current disorders is clearly new and offers a potential link of a current disability with service.  Thus, it relates to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for disabilities of both knees, to include arthritis, is reopened. 

Since the claim is reopened, the Board must address the merits of the appellant's claim.  However, before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral knee disability; to this extent only, the appeal is granted.


REMAND

At the outset, the Board notes that a January 2011 rating decision granted service connection for coronary artery disease, status post myocardial infarction.  A 30 percent evaluation was assigned, effective October 9, 2008.  In August 2011, the Veteran submitted a notice of disagreement as to the effective date assigned.  Accordingly, he must be sent a statement of the case to enable him to perfect an appeal is he so chooses.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)

Turning to the other issue for consideration, as previously indicated above, the Board has reopened the appellant's claim for entitlement to service connection for a bilateral knee disability (arthritis), to include as secondary to or aggravated by a service-connected disability.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).  The record reflects that a VA examiner has not commented on the assertions made by the appellant; i.e., that he now has a disability affecting both knees that is the result or may be the result of his 20 years of active duty, or that may be secondary to or aggravated by a service-connected disability or disabilities.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim. 

Additionally, a review of the claims folder indicates that the most recent VA clinical records are dated in 2010.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC should request VA medical records pertaining to the appellant that are dated from January 2011 to the present.

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the AMC for the further development of evidence.

1.  The AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The AMC should ensure that the appellant is notified as to how he can prevail on his claim based on a claim for direct service connection and secondary service connection, including on the basis of aggravation.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The AMC should contact the appellant and ask that he identify all sources of medical treatment for any cardiac disabilities since February 2010, and any other relevant treatment records prior to that date that are not already of record, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The AMC is hereby put on notice that the appellant is eligible for TRICARE and as such, his non-VA medical records may be held by a private health care provider or by a military governmental facility.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012). 

3.  The AMC should arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any disability or disabilities of the knees found to be present.  If possible, it is requested that the examination be performed by a medical doctor.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should comment on the following:

a.  What is the etiology of any knee disorders currently found or shown during the appeal period (from September 2008)?

b.  The examiner is requested to state whether it is at least as likely as not that any of the appellant's knee disabilities or disability are related to any in-service disease or injury or the appellant's military service in general or to a service-connected disability (to include his service-connected right foot and ankle disability). 

c.  The examiner is requested to state whether it is at least as likely as not that any knee disability or disorder was aggravated (i.e., permanently worsened) beyond its natural progression by any of the appellant's service-connected disabilities, to include his disability of the right foot and ankle.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause of the appellant's bilateral knee disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions (that the knee disabilities are secondary to his time on the drill field as a drill sergeant) and the February 2010 statement from Dr. C. P. Roman that found that the "knee condition is more than likely than not to be related to his combat service in Vietnam and Training of Basic Trainers."  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

4.  The RO must take the appropriate steps to issue the Veteran a SOC addressing the issue of entitlement to an effective date prior to October 9, 2008, for the grant of service connection for coronary artery disease, status post myocardial infarction.  The SOC must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in these matters. Thereafter, if an appeal is perfected, the issue should be returned to the Board. 

5.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's state representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The claimant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information and evidence, which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to attend the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


